Citation Nr: 0334647	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-17 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for anxiety disorder with depression and panic 
attacks.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from October 1958 to March 
1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating action of the RO that 
granted service connection and assigned a 50 percent 
disability evaluation for anxiety disorder with depression 
and panic attacks, effective August 21, 2001.  The veteran 
submitted a notice of disagreement in March 2002.  The RO 
prepared a statement of the case (SOC) in April 2002; 
however, it's unclear whether that SOC was sent to the 
veteran.  The RO issued a second SOC in October 2002 and a 
substantive appeal was received from the veteran later that 
month.  

As the appeal regarding the evaluation of the service-
connected psychiatric disability involves an original claim, 
the Board has framed the issue as shown on the title page.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In a July 2003 letter to the veteran, the RO noted that he 
had filed a claim for entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) and the RO informed him that 
the TDIU claim was inextricably intertwined with the claim 
for increased rating which is currently before the Board.  
The Board points out that the two claims are not inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  To date, the RO has not adjudicated the TDIU claim.  
As this matter has not been adjudicated by the RO, and is, 
thus, not properly before the Board, it is referred to the RO 
for appropriate action.  See also Roberson v Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  

As a final preliminary matter, the Board notes that in June 
2003, the veteran's representative submitted additional 
evidence directly to the Board, along with a waiver of 
initial consideration of the evidence by the RO.  



REMAND

The Board's preliminary review of the claims file reveals 
that additional RO action on the claim on appeal is needed.  

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The report of a January 2002 VA examination included the 
veteran's report that he had not worked in five years and was 
disabled due to anxiety.  The record also includes a copy of 
a May 1998 letter from the Social Security Administration 
(SSA) notifying the veteran that he was found to be disabled 
for purposes of receiving benefits from that agency; however, 
there are no records pertinent to that claim associated with 
the claims file.  As part of its obligation to review a 
thorough and complete record, VA is required to obtain 
evidence from the SSA, including any decisions by the 
administrative law judge, and to give that evidence 
appropriate consideration and weight.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). 

The Board also finds that the RO should give the veteran 
another opportunity to present additional information and/or 
evidence in support of his claim.  In a September 2001 
letter, the RO notified the veteran of the duties to notify 
and assist imposed by the VCAA in connection with his initial 
claim for service connection.  In that letter, the RO 
requested that the veteran provide information and, if 
necessary, authorization, to permit it to obtain pertinent 
outstanding records, or that the veteran provide the 
evidence, himself.  The RO's letter indicated a specific time 
period (by October 29, 2001-30 days) within which the 
veteran was allowed to submit additional evidence.  

The Board notes, however, that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs (Secretary), No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (the implementing regulation) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a duty to notify under the VCAA 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The RO letter soliciting information and/or evidence from the 
veteran referred to above included a shorter time period for 
response than that provided by statute.  Therefore, since 
this case is being remanded for the additional development 
described above, the Board finds that the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to submit the additional information and/or evidence 
requested.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA (to 
include arranging for the veteran to undergo further 
examination, if warranted) prior to adjudicating the claim on 
appeal.  

For the sake of efficiency, adjudication of the claim should 
include consideration of the evidence submitted directly to 
the Board (notwithstanding the veteran's waiver of RO 
jurisdiction over that evidence).  Adjudication of the claim 
should also include specific consideration of "staged 
rating" (i.e., assignment of separate ratings for separate 
periods of time based on the facts found), pursuant to the 
Fenderson decision, cited to above.  Furthermore, the 
supplemental SOC (SSOC) that explains the basis for the RO's 
determinations must include citation to all pertinent legal 
authority considered, to include pertinent legal authority 
implementing the VCAA-i.e., 38 C.F.R. §§ 3.102 and 3.159 
(2003)-not cited to in the September 2002 SOC. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).    

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA (to include arranging for the 
veteran to undergo further examination, 
if warranted) has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

6.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim a higher 
initial rating for disorder with 
depression and panic attacks in light of 
all pertinent evidence (to include 
evidence associated with the claims file 
in June 2003) and legal authority.  The 
RO must specifically document its 
consideration of whether "staged 
rating," pursuant to the Fenderson 
decision, cited to above, is appropriate.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to all 
pertinent legal authority considered, to 
include 38 C.F.R. §§ 3.102 and 3.159 
(2003) and clear reasons and bases for 
the RO's determinations) and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


